DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 9, “the identified first change” to be corrected to –the identified first sign change--  for consistency with “a first sign change” in line 7 and with claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the “approximately 180 degrees” in line 7. The intended scope of this claim is unclear because it is unclear what range of angle values is being claimed.  For examination purposes, Examiner of record takes this to be the “180 degrees”.
Claim 22 recites the “the trigonometric function comprises computing and comparing an angle between two vectors in a three-dimensional space”. A person of ordinary skill in the art would not understand a trigonometric function as being capable of comprising computing and comparing. For examination purposes, Examiner of record takes this to be “the computer-executable instructions cause the processor to compute and compare an angle between two vectors in a three-dimensional space based on the resultant of the trigonometric function being applied to the acceleration data.”
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8-14, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine, based on the acceleration data, that the medical device has changed its orientation”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “an acceleration sensor configured to generate acceleration data, the acceleration data comprising a plurality of acceleration measurements; and a memory having embodied thereon computer-executable instructions that are configured to, when executed by the processor, cause the processor to: obtain the acceleration data from the acceleration sensor”, this is a mere data gathering facilitated by the devices that are required for data gathering. Furthermore, a broad recitation of “apply a correction to a monitoring process” is not integrating the abstract idea into a practical application. Specifically, the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the result is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. Therefore, Claim 1 is non-statutory and not patent eligible.
Regarding claims 5, 8-10, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claim 5 is also directed to further details of the monitoring process. Claim 10 recite details of determination that the medical device has changed its orientation including generating a slope, applying a moving mean filter, and applying a trigonometric function. Claims 8-9 recite generating a notification responding to the changed orientation of the medical device, which is an extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 11, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is “generating a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis by applying a moving mean filter to the acceleration data” and “determining, based on the acceleration data, that the medical device has flipped based on the first smoothed set of axis data”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites the “processor-implemented method, performed by a processor of a medical device, the method comprising: obtaining acceleration data from an acceleration sensor of the medical device;” this is a mere data gathering using the devices that are required for performing the above identified abstract idea. Furthermore, there is no step for practical application. Because the judicial exception is not integrated into a practical application, Claim 11 is non-statutory and not patent eligible.
Regarding claims 12-14, the claims are directed to further details of the abstract idea. Claims 12-14 recite additional details of the abstract idea, in particular, “identifying an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determining, based on the identified intersection, that the medical device has flipped.” (claim 12), and similar features of “identifying” and “determining” steps (claims 13-14). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claims 21-22, the claims are directed to further details of the abstract idea including the trigonometric function and “computing and comparing an angle between two vectors in a three-dimensional space”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
It is noted that claims 7, 15, and 17-19 are eligible. Specifically, claims 7, 15, and 17 set forth applying the correction to the output of the heart sounds algorithm by recalibrating the heart sounds algorithm to account for a flipped orientation of the medical device and applying, in response to determining that the medical device has flipped, a correction to an output of a heart sounds algorithm, which are not well known and therefore the respective claims as a whole thus amounts to significantly more than the exception itself. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.     Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer et al (US 20180168449), hereinafter Kraetschmer, in view of Ferree et al (US 20180028808), hereinafter Ferree.
Regarding claim 1, Kraetschmer teaches a medical device (8) (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]. “The IMD 8” [0019], Fig. 1) having a processor (2) (processor 2 [0024], Fig. 1), comprising: 
an acceleration sensor (6) configured to generate acceleration data (“a three-axis accelerometer/motion (AM) sensor … can detect linear accelerations in an x-direction, a y-direction, and a z-direction" [0022], Figs. 2A-2C. “AM sensor 6” [0024], Fig. 1), the acceleration data comprising a plurality of acceleration measurements (“linear accelerations” 0022], Figs. 2A-2C); and 
a memory (3) having embodied thereon computer-executable instructions that are configured to, when executed by the processor, cause the processor to: 
obtain the acceleration data from the acceleration sensor (“The system 1 can further include a processor 2 and a non-transitory memory 3, both of which may be in operative communication with the IMD 8, the AM sensor 6, and/or the display 4, where the processor 2 may be programed to perform the algorithmic functions described herein.” [0024], Fig. 1); and 
determine, based on the acceleration data, that the medical device has changed its orientation with respect to at least one axis (“Referring to FIG. 1, the system 1 can include a processor 2, a display 4, an AM sensor 6, and an IMD 8. The method can include using the AM sensor 6 to determine the orientation of the IMD 8.” [0018], “Referring to FIGS. 2A-2C, in some embodiments, the AM sensor 6 can be calibrated to determine the orientation of the IMD 8 by measuring an elevation or an altitude of the first electrode 10 relative to an elevation or an altitude of the second electrode 12. FIG. 2A shows the IMD 8 with the first electrode 10 in a superior position relative to the second electrode 12. FIG. 2B shows the first electrode 10 in a superior position relative to the second electrode 12, but the IMD 8 is seen as being tilted. FIG. 2C shows the first electrode 10 in an inferior position relative to the second electrode 12. As an example, a three-axis AM sensor 8 can detect linear accelerations in an x-direction, a y-direction, and a z-direction. If the IMD 8 is in motion, acceleration and/or deceleration in any of the x-direction, the y-direction, and the z-direction can be calculated and represented by a mathematical vector equation. If the IMD 8 is not in motion, only an acceleration in a negative z-direction or a deceleration in the positive z-direction will be detected due to gravity. Thus, knowing the acceleration in the negative z-direction to be approximately 9.8 m/s.sup.2 if the IMD 8 is not in motion, trigonometric algorithms comparing the actual z-direction acceleration to the 9.8 m/s.sup.2 can be used to determine if the IMD 8 is tilting, and thus determine the relative elevation or altitude of the first electrode 10 to elevation or altitude of the second electrode 12.” [0022]) by more than 110 degrees (“The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1).” [0024]. The up-orientation differs from the down-orientation by 180 degrees, i.e., by more than 110 degrees); and 
apply a correction (“perform an inversion function” [0025]) to a monitoring process in response to determining that the medical device has changed its orientation with respect to the at least one axis by more than 110 degrees (“Further embodiments can include adjusting the orientation of a subcutaneous electrocardiogram ("SECG") signal so as to cause it to be displayed with a preferred orientation." [0017]. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1). For instance, if an IMD 8 is in the up-orientation then the processor 2 can tag the SECG signals generated therefrom with the proxy value 1 so that each SECG signal is identified as a SECG-1 signal.  Similarly, if an IMD 8 is in the down-orientation then the processor 2 can tag the SECG signals generated therefrom with the proxy value (-1) so that each SECG signal is identified as a SECG-2 signal. " [0024]; “the processor can be further programmed to, upon receiving a SECG-2 signal, perform an inversion function to convert the SECG-2 signal to a SECG-1 signal before being displayed by the display 4.” [0025]).
Kraetschmer does not teach that 110 degrees is used as an orientation threshold that has to be considered to apply the correction when this threshold has been exceeded.
However, Ferree discloses transcutaneous electrical nerve stimulator with automatic detection of leg orientation and leg motion for enhanced sleep analysis, including enhanced transcutaneous electrical nerve stimulation (tens) using the same, which is analogous art. Ferree teaches an orientation threshold (“Step 5. Compare the absolute value |Δφ| with a threshold value. In the present invention, this threshold value is 50°, but other values may be used. If |Δφ|>50°, then classify the LM event as a “body roll event”. [0124]. “Recalling that, with the TENS device placed on either leg, β=0 when the toes are pointed vertically upward, and β increases with counterclockwise (CCW) rotation, therefore the most likely range of leg rotational positions is −80°≦β≦0°. Any change in angle Δβ that remains within that range may not likely be associated with a body roll. In contrast, a change in angle Δβ from inside that range to outside that range is most likely associated with a body roll.” [0129]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range (more than 110 degrees) lies inside ranges (more than “50°” [0124]; more than “80°” [0129]) disclosed by Ferree.
Therefore, based on Ferree’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to use 110 degrees as an orientation threshold that has to be considered to apply the correction in response to determining that the medical device has changed its orientation with respect to the at least one axis by more than 110 degrees, as taught by Ferree, in order to facilitate patient monitoring (Ferree: [0129]).

Regarding claim 10, Kraetschmer modified by Ferree teaches medical device of claim 1, wherein Kraetschmer teaches that the instructions are configured to cause the processor to determine that the medical device has changed its orientation with respect to the at least one axis by more than 110 degrees by causing the processor to: 
apply a trigonometric function to the acceleration data (“trigonometric algorithms comparing… acceleration” [0022]) and identify the changed orientation (“to determine if the IMD 8 is tilting” [0022]) based on a resultant of the trigonometric function being applied to the acceleration data (“Thus, knowing the acceleration in the negative z-direction to be approximately 9.8 m/s.sup.2 if the IMD 8 is not in motion, trigonometric algorithms comparing the actual z-direction acceleration to the 9.8 m/s.sup.2 can be used to determine if the IMD 8 is tilting, and thus determine the relative elevation or altitude of the first electrode 10 to elevation or altitude of the second electrode 12." [0022]. “If the elevation or altitude of first electrode 10 is determined to be higher than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in an up-orientation (i.e., the first electrode 10 is superior to the second electrode 12).  If the elevation or altitude of first electrode 10 is determined to be lower than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in a down-orientation.” [0023], Figs. 1, 2A-2C).

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer and Ferree as applied to claim 1, and further in view of Schmidt et al (US 20100249629), hereinafter Schmidt.
Regarding claim 5, Kraetschmer modified by Ferree teaches medical device of claim 1. 
Kraetschmer as modified by Ferree further does not teach that the monitoring process comprises a heart sounds algorithm.
However, Schmidt discloses segmenting a cardiac acoustic signal, which is analogous art. Schmidt teaches that monitoring process comprises a heart sounds algorithm (“An important step in computer-aided auscultation of heart sounds is segmentation of the heart sound. Identifying the states in the heart cycle, such as the diastolic and systolic periods is fundamental in almost all heart sound algorithms. The first heart sound (S1) and the second heart sound (S2) are the dominating audible reflections, and indicates the beginning of the systole and the diastole, respectively.” [0004]).
Therefore, based on Schmidt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Ferree to have the monitoring process that comprises a heart sounds algorithm, as taught by Schmidt, in order to facilitate identifying the states in the heart cycle (Schmidt: [0004]). 

3.  	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer, Ferree, and Schmidt as applied to claim 5, and further in view of Sahasrabudhe et al (US 20110172562), hereinafter Sahasrabudhe.
Regarding claim 8, Kraetschmer modified by Ferree and Schmidt teaches the medical device of claim 5.
 Kraetschmer modified by Ferree and Schmidt does not explicitly teach that the instructions are further configured to cause the processor to generate a notification, in response to determining that the medical device has changed its orientation with respect to the at least one axis by more than 110 degrees.  
However, Sahasrabudhe discloses implantable medical device orientation change detection, which is analogous art. Sahasrabudhe teaches that the instructions are further configured to cause the processor to generate a notification, in response to determining that the medical device has changed its orientation with respect to the at least one axis by more than 110 degrees (“If it is concluded that flip detection has likely occurred, a notification may be generated. This may involve a tactile notification generated via IMD 12, such as a vibration or delivery of a discernable electrical stimulation pattern. This may additionally or alternatively involve an audible notice generated via the IMD or programmer 20, a text message or other alert communicated by programmer 20, or some other discernable indication. Such a notification may identify the posture state definitions to be recalibration (e.g., "Recalibrate all Posture State", "Recalibrate Upright Posture State", etc.).” [0274]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range (more than 110 degrees) overlaps the range (180 degrees [0274]) disclosed by Ferree.
Therefore, based on Sahasrabudhe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer, Ferree, and Schmidt to have the instructions that are configured to cause the processor to generate a notification, in response to determining that the medical device has changed its orientation with respect to the at least one axis by more than 110 degrees, as taught by Sahasrabudhe, in order to facilitate the medical device recalibration (Sahasrabudhe: [0274]).
Regarding claim 9, Kraetschmer modified by Ferree, Schmidt, and Sahasrabudhe teaches the medical device of claim 8.
 Kraetschmer modified by Ferree and Schmidt does not explicitly teach that the notification comprises one or more recommendations for responding to the changed orientation.
However, Sahasrabudhe discloses implantable medical device orientation change detection, which is analogous art. Sahasrabudhe teaches that the notification comprises one or more recommendations ("Recalibrate all Posture State", "Recalibrate Upright Posture State", [0274]) for responding to the changed orientation (“If it is concluded that flip detection has likely occurred, a notification may be generated. This may involve a tactile notification generated via IMD 12, such as a vibration or delivery of a discernable electrical stimulation pattern. This may additionally or alternatively involve an audible notice generated via the IMD or programmer 20, a text message or other alert communicated by programmer 20, or some other discernable indication. Such a notification may identify the posture state definitions to be recalibration (e.g., "Recalibrate all Posture State", "Recalibrate Upright Posture State", etc.).” [0274]).
Therefore, based on Sahasrabudhe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer, Ferree, and Schmidt to have the notification that comprises one or more recommendations for responding to the changed orientation, as taught by Sahasrabudhe, in order to facilitate the medical device recalibration (Sahasrabudhe: [0274]).

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer et al (US 20180168449), hereinafter Kraetschmer, in view of Wagner et al (US 20160262685), hereinafter Wagner, and Nagasaka et al (US 20190038938), hereinafter Nagasaka.
Regarding claim 11, Kraetschmer teaches a processor-implemented method (“The present invention can include a method ... for utilizing an accelerometer/motion sensor ("AM sensor") to ascertain the orientation of an implantable medical device...The method can include using the AM sensor to determine the orientation of the IMD, which may further include tagging the generated SECG signal so as to identify whether the SECG signal had been generated from an IMD with its first electrode being superior or inferior relative to its second electrode. Further embodiments can include automatically adjusting the orientation of the generated SECG signal to match that of a preferred orientation.” [0005]), performed by a processor (2) (processor 2 [0024], Fig. 1) of a medical device (8) (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]. “The IMD 8” [0019], Fig. 1), the method comprising: 
obtaining acceleration data from an acceleration sensor (6) of the medical device (“a three-axis AM sensor … can detect linear accelerations in an x-direction, a y-direction, and a z-direction" [0022], Figs. 2A-2C.  “The system 1 can further include a processor 2 and a non-transitory memory 3, both of which may be in operative communication with the IMD 8, the AM sensor 6, …, where the processor 2 may be programed to perform the algorithmic functions described herein.” [0024], Fig. 1); and 
determining that the medical device has flipped (“Referring to FIG. 1, the system 1 can include a processor 2, a display 4, an AM sensor 6, and an IMD 8. The method can include using the AM sensor 6 to determine the orientation of the IMD 8.” [0018], “If the elevation or altitude of first electrode 10 is determined to be higher than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in an up-orientation (i.e., the first electrode 10 is superior to the second electrode 12).  If the elevation or altitude of first electrode 10 is determined to be lower than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in a down-orientation.” [0023], Figs. 1, 2A-C. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1)" [0024]).
Kraetschmer does not teach (1) generating a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis by applying a moving mean filter to the acceleration data; 
(2) determining that the medical device has flipped based on the first smoothed set of axis data.
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches generating a first smoothed set of axis data (“along X” [0128]) corresponding to a first axis and a second smoothed set of axis data (“along …Y” [0128]) corresponding to a second axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]) by applying a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the steps of generating a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis by applying a moving mean filter to the acceleration data, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). In the combined invention of Kraetschmer and Wagner, determining that the medical device has flipped is based on the smoothed sets of axis data.
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach determining that the medical device has flipped based on the first smoothed set of axis data.
However, Nagasaka discloses activity state analyzer to analyze activity state, which is analogous art. Nagasaka teaches determining that the medical device has flipped based on the first smoothed set of axis data (“The CPU 11 calculates the angle around the x-axis in the gravity direction from the output of the acceleration sensor 21 by Kalman filter processing that is the Infinite impulse response filter to estimate the forward-tilting angle.” [0335]. Because the forward-tilting angle is being estimated, it will be determined that the medical device has flipped. Note that the “Kalman filter processing” applied to the output of the acceleration sensor 21 for x-axis makes the output the first smoothed set of axis data). 
Therefore, based on Nagasaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to the step of determining that the medical device has flipped based on the first smoothed set of axis data, as taught by Nagasaka, in order to facilitate orientation detection (Nagasaka: [0335]). 



5.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer, Wagner, and Nagasaka as applied to claim 11, and further in view of Pantelopoulos et al (US 20150286285), hereinafter Pantelopoulos.
Regarding claim 12, Kraetschmer modified by Wagner and Nagasaka teaches the method of claim 11.
Kraetschmer modified by Wagner and Nagasaka does not teach that determining that the medical device has flipped comprises: 
identifying an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determining, based on the identified intersection, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches identifying an intersection between the first smoothed set of axis data (902) and the second smoothed set of axis data (904)( an intersection between 902 and 904 is seen in Fig. 9); and 
determining, based on the identified intersection ( the intersection between 902 and 904 in Fig. 9), that the medical device has flipped (“The watch check event that corresponds to this type of watch check rule may be referred to herein as a wrist flip watch event.  In particular, the watch check rule may specify that the wrist flip watch event occurs when the sensor data indicates that there significant decrease in the accelerometer x-axis (e.g., 902) and, at the same time, a significant increase in the accelerometer z-axis (e.g., 904).  [0064], Fig. 9).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer, Wagner, and Nagasaka to have the steps of identifying an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determining, based on the identified intersection, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 

Regarding claim 13, Kraetschmer modified by Wagner and Nagasaka teaches the method of claim 11.
Kraetschmer modified by Wagner and Nagasaka does not teach that the determining that the medical device has flipped comprises: 
 identifying a first sign change associated with the first smoothed set of axis data; and 
determining, based on the identified first sign change, that the medical device has flipped. 
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches identifying a first sign change associated with the first smoothed set of axis data (a sign change of 1102 seen in Fig. 11, [0067]); and 
determining, based on the identified first sign change, that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Figs. 11-12. Note that the detected arm rotation and wrist or hand raise involves flipping of the medical device attached to the wrist. This type of movement is sensed when “there is a significant decrease in x-axis 1102” leading to a change from positive acceleration for x-axis 1102 to a negative acceleration for x-axis 1102 as indicated in Fig. 11).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer , Wagner, and Nagasaka to have the steps of identifying a first sign change associated with the first smoothed set of axis data; and determining, based on the identified first sign change, that the medical device has flipped, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 
Regarding claim 14, Kraetschmer modified by Wagner, Nagasaka, and Pantelopoulos teaches the method of claim 13.
Kraetschmer modified by Wagner and Nagasaka does not teach identifying a second sign change associated with the second smoothed set of axis data; and determining, based on the identified first and second sign changes, that the medical device has flipped. 
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches identifying a second sign change associated with the second smoothed set of axis data (a sign change of 1104 seen in Fig. 11, [0067]); and 
determining, based on the identified first and second sign changes (“1102…1104…both” [0067], Figs. 11), that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Fig. 11. Note that the detected arm rotation and wrist or hand raise involves flipping of the medical device attached to the wrist. This type of movement is sensed when “there is a significant decrease in z-axis 1104” leading to a change from positive acceleration for z-axis 1104 to a negative acceleration for z-axis 1104 as indicated in Fig. 11).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer, Wagner, and Nagasaka to have the steps of identifying a second sign change associated with the second smoothed set of axis data; and determining, based on the identified first and second sign changes, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 

Allowable Subject Matter
Claims  7, 15, 17-19, and 23-26 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 17 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasonic diagnostic device, as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, the limitation “apply, in response to determining that the medical device has flipped, a correction to a heart sounds algorithm”, as recited in claim 17.  Claims 18-19 and 23-26 are allowed at least by virtue of their dependency upon an allowable base claim.
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination the limitation “the instructions are configured to cause the processor to apply the correction to the output of the heart sounds algorithm by recalibrating the heart sounds algorithm to account for a flipped orientation of the medical device” as recited in claim 7. Claim 15 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination the limitation “recalibrating the heart sounds algorithm” and the “applying, in response to determining that the medical device has flipped, a correction to an output of a heart sounds algorithm” as recited in claim 15.

Response to Arguments
                                                         
Applicant's arguments filed 08/15/2022 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made to the independent claim 1 over Kraetschmer in view of Ferree and to the independent claim 11 over Kraetschmer in view of Wagner and Nagasaka.

Response to the 35 U.S.C. §103 and §101 rejection arguments on pages 7-8 of the REMARKS.
Claims 1, 5, 7-15, 17-19, and 21-26
The Applicant argues that “in view of the amendments to the claims, the Office's rejections have been rendered moot. Applicant requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.” (Page 7). However, a new ground of rejection is made to the independent claim 1 over Kraetschmer in view of Ferree and to the independent claim 11 over Kraetschmer in view of Wagner and Nagasaka. The Applicant argues that “The claims have been cancelled or amended such that the Office's rejections are moot. Moreover, the Office's rejections consisted merely of copied and pasted generic language, which is insufficient to establish a rejection. Applicant requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 101” (Page 8).  The 101 rejections have been withdrawn with respect to claims 7, 15, and 17-19 because of the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              
 

/YI-SHAN YANG/Primary Examiner, Art Unit 3793